
	
		II
		111th CONGRESS
		1st Session
		S. 722
		IN THE SENATE OF THE UNITED STATES
		
			March 26, 2009
			Mr. Baucus (for himself,
			 Mr. Rockefeller, and
			 Mr. Schumer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  permanent alternative minimum tax relief, middle class tax relief, and estate
		  tax relief, and to permanently extend certain expiring provisions, and for
		  other purposes.
	
	
		1.Short
			 title, etc
			(a)Short
			 titleThis Act may be cited
			 as the Taxpayer Certainty and Relief
			 Act of 2009.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			(c)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title,
				etc.
					TITLE I—Permanent alternative minimum tax relief
					Sec. 101. Exemption amounts made permanent.
					Sec. 102. Exemption amounts indexed for inflation.
					Sec. 103. Alternative minimum tax relief for nonrefundable
				credits.
					TITLE II—Permanent middle class tax relief
					Sec. 201. Permanent reduction in tax rates for lower-income and
				middle-income individuals.
					Sec. 202. Permanent reduction in rates on capital gains for
				lower-income and middle-income taxpayers.
					Sec. 203. Modifications to child tax credit.
					Sec. 204. Repeal of sunset on marriage penalty
				relief.
					Sec. 205. Repeal of sunset on expansion of dependent care
				credit.
					Sec. 206. Repeal of sunset on expansion of adoption credit and
				adoption assistance programs.
					Sec. 207. Expansion of earned income tax credit.
					TITLE III—Permanent estate tax relief
					Sec. 301. Permanent extension of estate tax as in effect in
				2009.
					Sec. 302. Unified credit increased by unused unified credit of
				deceased spouse.
				
			IPermanent
			 alternative minimum tax relief
			101.Exemption
			 amounts made permanent
				(a)In
			 generalParagraph (1) of
			 section 55(d) is amended—
					(1)by striking
			 $45,000 ($70,950 in the case of taxable years beginning in 2009)
			 in subparagraph (A) and inserting $70,950 in the case of,
					(2)by striking
			 $33,750 ($46,700 in the case of taxable years beginning in 2009)
			 in subparagraph (B) and inserting $46,700 in the case of an individual
			 who, and
					(3)by striking
			 paragraph (1)(A) in subparagraph (C) and inserting
			 subparagraph (A).
					(b)Repeal of
			 EGTRRA sunsetTitle IX of the Economic Growth and Tax Relief
			 Reconciliation Act of 2001 (relating to sunset of provisions of such Act) shall
			 not apply to section 701 of such Act (relating to increase in alternative
			 minimum tax exemption).
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2009.
				102.Exemption
			 amounts indexed for inflation
				(a)In
			 generalSubsection (d) of
			 section 55 is amended by adding at the end the following new paragraph:
					
						(4)Inflation
				adjustment
							(A)In
				generalIn the case of any
				taxable year beginning in a calendar year after 2009, each of the dollar
				amounts contained in subsection (b)(1)(A)(i) and paragraphs (1)(A), (1)(B),
				(1)(D), (3)(A), and (3)(B) of this subsection shall be increased by an amount
				equal to—
								(i)such dollar
				amount, multiplied by
								(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2008 for calendar year 1992 in
				subparagraph (B) thereof.
								(B)RoundingAny
				increase determined under subparagraph (A) shall be rounded to the nearest
				multiple of
				$100.
							.
				(b)Conforming
			 amendments
					(1)Clause (iii) of
			 section 55(b)(1)(A) is amended by striking by substituting and
			 all that follows through appears. and inserting by
			 substituting 50 percent of the dollar amount otherwise applicable under
			 subclause (I) and subclause (II) thereof.
					(2)Paragraph (3) of
			 section 55(d) is amended—
						(A)by striking
			 or (2) in subparagraph (A),
						(B)by striking
			 and at the end of subparagraph (B), and
						(C)by striking
			 subparagraph (C) and inserting the following new subparagraphs:
							
								(C)50 percent of the
				dollar amount applicable under subparagraph (A) in the case of a taxpayer
				described in subparagraph (C) or (D) of paragraph (1), and
								(D)$150,000 in the
				case of a taxpayer described in paragraph
				(2).
								.
						(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
				103.Alternative
			 minimum tax relief for nonrefundable credits
				(a)In
			 generalSubsection (a) of section 26 is amended to read as
			 follows:
					
						(a)Limitation
				based on amount of taxThe aggregate amount of credits allowed by
				this subpart for the taxable year shall not exceed the sum of—
							(1)the taxpayer's
				regular tax liability for the taxable year reduced by the foreign tax credit
				allowable under section 27(a), and
							(2)the tax imposed
				by section 55(a) for the taxable
				year.
							.
				(b)Conforming
			 amendments
					(1)Adoption
			 credit
						(A)Section 23(b) is
			 amended by striking paragraph (4).
						(B)Section 23(c) is
			 amended by striking paragraphs (1) and (2) and inserting the following:
							
								(1)In
				generalIf the credit allowable under subsection (a) for any
				taxable year exceeds the limitation imposed by section 26(a) for such taxable
				year reduced by the sum of the credits allowable under this subpart (other than
				this section and sections 25D and 1400C), such excess shall be carried to the
				succeeding taxable year and added to the credit allowable under subsection (a)
				for such taxable
				year.
								.
						(C)Section 23(c) is
			 amended by redesignating paragraph (3) as paragraph (2).
						(2)Child tax
			 credit
						(A)Section 24(b) is
			 amended by striking paragraph (3).
						(B)Section 24(d)(1)
			 is amended—
							(i)by striking
			 section 26(a)(2) or subsection (b)(3), as the case may be, each
			 place it appears in subparagraphs (A) and (B) and inserting section
			 26(a), and
							(ii)by striking
			 section 26(a)(2) or subsection (b)(3), as the case may be in the
			 second last sentence and inserting section 26(a).
							(3)Credit for
			 interest on certain home mortgagesSection 25(e)(1)(C) is amended
			 to read as follows:
						
							(C)Applicable tax
				limitFor purposes of this paragraph, the term applicable
				tax limit means the limitation imposed by section 26(a) for the taxable
				year reduced by the sum of the credits allowable under this subpart (other than
				this section and sections 23, 25D, and
				1400C).
							.
					(4)Savers'
			 creditSection 25B is amended by striking subsection (g).
					(5)Residential
			 energy efficient propertySection 25D(c) is amended to read as
			 follows:
						
							(c)Carryforward of
				unused creditIf the credit allowable under subsection (a)
				exceeds the limitation imposed by section 26(a) for such taxable year reduced
				by the sum of the credits allowable under this subpart (other than this
				section), such excess shall be carried to the succeeding taxable year and added
				to the credit allowable under subsection (a) for such succeeding taxable
				year.
							.
					(6)Certain plug-in
			 electric vehiclesSection 30(c)(2) is amended to read as
			 follows:
						
							(2)Personal
				creditFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart A for such taxable
				year.
							.
					(7)Alternative
			 motor vehicle creditSection 30B(g)(2) is amended to read as
			 follows:
						
							(2)Personal
				creditFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart A for such taxable
				year.
							.
					(8)New qualified
			 plug-in electric vehicle creditSection 30D(c)(2) is amended to
			 read as follows:
						
							(2)Personal
				creditFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart A for such taxable
				year.
							.
					(9)Cross
			 referencesSection 55(c)(3) is amended by striking 26(a),
			 30C(d)(2), and inserting 30C(d)(2).
					(10)Foreign tax
			 creditSection 904 is amended by striking subsection (i) and by
			 redesignating subsections (j) , (k), and (l) as subsections (i), (j), and (k),
			 respectively.
					(11)First-time
			 home buyer credit for the District of ColumbiaSection 1400C(d)
			 is amended to read as follows:
						
							(d)Carryforward of
				unused creditIf the credit allowable under subsection (a)
				exceeds the limitation imposed by section 26(a) for such taxable year reduced
				by the sum of the credits allowable under subpart A of part IV of subchapter A
				(other than this section and section 25D), such excess shall be carried to the
				succeeding taxable year and added to the credit allowable under subsection (a)
				for such taxable
				year.
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
				IIPermanent middle
			 class tax relief
			201.Permanent
			 reduction in tax rates for lower-income and middle-income individuals
				(a)In
			 generalParagraph (2) of section 1(i) is amended to read as
			 follows:
					
						(2)Reduction in
				ratesThe tables under subsections (a), (b), (c), (d), and (e)
				shall be applied—
							(A)in the case of
				taxable years beginning after 2008—
								(i)by substituting
				25% for 28% each place it appears (before the
				application of clause (ii)), and
								(ii)by substituting
				28% for 31% each place it appears, and
								(B)in the case of
				taxable years beginning in 2009 and 2010—
								(i)by substituting
				33% for 36% each place it appears, and
								(ii)by substituting
				35% for 39.6% each place it
				appears.
								.
				(b)Repeal of
			 EGTRRA sunsetTitle IX of the Economic Growth and Tax Relief
			 Reconciliation Act of 2001 (relating to sunset of provisions of such Act) shall
			 not apply to section 101 of such Act (relating to reduction in income tax rates
			 for individuals).
				(c)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2008.
				202.Permanent
			 reduction in rates on capital gains for lower-income and middle-income
			 taxpayers
				(a)In
			 general
					(1)Regular
			 taxSection 1(h)(1) is amended by redesignating subparagraphs (D)
			 and (E) as subparagraphs (E) and (F), respectively, and by striking
			 subparagraph (C) and inserting the following:
						
							(C)15 percent of the
				lesser of—
								(i)so much of the
				adjusted net capital gain (or, if less, taxable income) as exceeds the amount
				on which a tax is determined under subparagraph (B), or
								(ii)the excess (if
				any) of—
									(I)amount of taxable
				income which would (without regard to this paragraph) be taxed at a rate below
				the second highest tax rate, over
									(II)the greater of
				the amounts determined under clauses (i) and (ii) of subparagraph (B);
									(D)20 percent of the
				adjusted net capital gain (or, if less, taxable income) in excess of the sum of
				the amounts on which tax is determined under subparagraphs (B) and
				(C);
							.
					(2)Minimum
			 taxSection 55(b)(3) is amended by redesignating subparagraph (D)
			 as subparagraphs (E) and by striking subparagraph (C) and inserting the
			 following:
						
							(C)15 percent of the
				lesser of—
								(i)so much of the
				adjusted net capital gain (or, if less, taxable excess) as exceeds the amount
				on which tax is determined under subparagraph (B), or
								(ii)the excess
				described in section 1(h)(1)(C)(ii), plus
								(D)20 percent of the
				adjusted net capital gain (or, if less, taxable excess) in excess of the sum of
				the amounts on which tax is determined under subparagraphs (B) and (C),
				plus
							.
					(3)Conforming
			 amendments
						(A)The following
			 sections are each amended by striking 15 percent and inserting
			 20 percent:
							(i)Section
			 1445(e)(1).
							(ii)The second
			 sentence of section 7518(g)(6)(A).
							(iii)Section
			 53511(f)(2) of title 46, United States Code.
							(B)Section
			 1(h)(1)(B) is amended by striking 5 percent (0 percent in the case of
			 taxable years beginning after 2007) and inserting 0
			 percent.
						(C)Section
			 55(b)(3)(B) is amended by striking 5 percent (0 percent in the case of
			 taxable years beginning after 2007) and inserting 0
			 percent.
						(D)Section
			 1445(e)(6) is amended by striking 15 percent (20 percent in the case of
			 taxable years beginning after December 31, 2010) and inserting
			 20 percent.
						(b)Effective
			 dates
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to taxable years beginning after December 31,
			 2010.
					(2)WithholdingThe
			 amendment made by subsection (a)(3)(A)(i) shall apply to amounts paid on or
			 after January 1, 2011.
					(c)Repeal of
			 JGTRRA sunsetSection 303 of the Jobs and Growth Tax Relief
			 Reconciliation Act of 2003 is repealed.
				203.Modifications
			 to child tax credit
				(a)Repeal of
			 EGTRRA sunsetTitle IX of the Economic Growth and Tax Relief
			 Reconciliation Act of 2001 (relating to sunset of provisions of such Act) shall
			 not apply to sections 201 (relating to modifications to child tax credit) and
			 203 (relating to refunds disregarded in the administration of Federal programs
			 and federally assisted programs) of such Act.
				(b)Modification of
			 threshold amount
					(1)In
			 generalClause (i) of section
			 24(d)(1)(B) is amended by striking $10,000 and inserting
			 $3,000.
					(2)Repeal of
			 inflation adjustment to earned income baseSubsection (d) of
			 section 24 (relating to portion of credit refundable) is amended by striking
			 paragraph (3).
					(3)Conforming
			 amendmentSection 24(d) is amended by striking paragraph
			 (4).
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
				204.Repeal of
			 sunset on marriage penalty reliefTitle IX of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 (relating to sunset of provisions of such
			 Act) shall not apply to sections 301, 302, and 303(a) of such Act (relating to
			 marriage penalty relief).
			205.Repeal of
			 sunset on expansion of dependent care creditTitle IX of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 (relating to sunset of provisions of such
			 Act) shall not apply to section 204 of such Act (relating to dependent care
			 credit).
			206.Repeal of
			 sunset on expansion of adoption credit and adoption assistance
			 programsTitle IX of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001 (relating to sunset
			 of provisions of such Act) shall not apply to section 202 of such Act (relating
			 to expansion of adoption credit and adoption assistance programs).
			207.Expansion of
			 earned income tax credit
				(a)Repeal of
			 EGTRRA sunsetTitle IX of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001 (relating to sunset
			 of provisions of such Act) shall not apply to subsections (b) through (h) of
			 section 303 of such Act (relating to earned income tax credit).
				(b)Increase in
			 credit percentage for families with 3 or more childrenParagraph
			 (1) of section 32(b) is amended by striking subparagraphs (B) and (C) and
			 inserting the following new subparagraph:
					
						(B)Increased
				credit percentage for families with 3 or more qualifying
				childrenIn the case of an eligible individual with 3 or more
				qualifying children, the table in subparagraph (A) shall be applied by
				substituting 45 for 40 in the second column
				thereof.
						.
				(c)Joint
			 returns
					(1)In
			 generalSubparagraph (B) of section 32(b)(2) is amended by
			 striking increased by and all that follows and inserting
			 increased by $5,000.
					(2)Inflation
			 adjustmentsClause (ii) of section 32(j)(1)(B) is amended—
						(A)by striking
			 $3,000 and inserting $5,000, and
						(B)by striking
			 calendar year 2007 and inserting calendar year
			 2008.
						(d)Conforming
			 amendmentSection 32(b) is amended by striking paragraph
			 (3).
				(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
				IIIPermanent
			 estate tax relief
			301.Permanent extension
			 of estate tax as in effect in 2009
				(a)Restoration of
			 unified credit against gift taxParagraph (1) of section 2505(a)
			 (relating to general rule for unified credit against gift tax), after the
			 application of subsection (g), is amended by striking (determined as if
			 the applicable exclusion amount were $1,000,000).
				(b)Exclusion
			 equivalent of unified credit equal to $3,500,000Subsection (c)
			 of section 2010 (relating to unified credit against estate tax) is amended to
			 read as follows:
					
						(c)Applicable
				credit amount
							(1)In
				generalFor purposes of this section, the applicable credit
				amount is the amount of the tentative tax which would be determined under
				section 2001(c) if the amount with respect to which such tentative tax is to be
				computed were equal to the applicable exclusion amount.
							(2)Applicable
				exclusion amount
								(A)In
				generalFor purposes of this subsection, the applicable exclusion
				amount is $3,500,000.
								(B)Inflation
				adjustmentIn the case of any decedent dying in a calendar year
				after 2010, the dollar amount in subparagraph (A) shall be increased by an
				amount equal to—
									(i)such dollar
				amount, multiplied by
									(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for such calendar
				year by substituting calendar year 2009 for calendar year
				1992 in subparagraph (B) thereof.
									If any amount as adjusted under
				the preceding sentence is not a multiple of $10,000, such amount shall be
				rounded to the nearest multiple of
				$10,000..
				(c)Maximum estate
			 tax rate equal to 45 percent
					(1)In
			 generalSubsection (c) of section 2001 (relating to imposition
			 and rate of tax) is amended—
						(A)by striking
			 but not over $2,000,000 in the table contained in paragraph
			 (1),
						(B)by striking the
			 last 2 items in such table,
						(C)by striking
			 (1) In
			 general.—, and
						(D)by striking
			 paragraph (2).
						(2)Conforming
			 amendmentParagraphs (1) and (2) of section 2102(b) are amended
			 to read as follows:
						
							(1)In
				generalA credit in an amount that would be determined under
				section 2010 as the applicable credit amount if the applicable exclusion amount
				were $60,000 shall be allowed against the tax imposed by section 2101.
							(2)Residents of
				possessions of the united statesIn the case of a decedent who is
				considered to be a nonresident not a citizen of the United
				States under section 2209, the credit allowed under this subsection
				shall not be less than the proportion of the amount that would be determined
				under section 2010 as the applicable credit amount if the applicable exclusion
				amount were $175,000 which the value of that part of the decedent's gross
				estate which at the time of the decedent's death is situated in the United
				States bears to the value of the decedent's entire gross estate, wherever
				situated.
							.
					(d)Modifications
			 of estate and gift taxes To reflect differences in unified credit resulting
			 from different tax rates
					(1)Estate
			 tax
						(A)In
			 generalSection 2001(b)(2) (relating to computation of tax) is
			 amended by striking if the provisions of subsection (c) (as in effect at
			 the decedent's death) and inserting if the modifications
			 described in subsection (g).
						(B)ModificationsSection
			 2001 is amended by adding at the end the following new subsection:
							
								(g)Modifications
				to gift tax payable To reflect different tax ratesFor purposes
				of applying subsection (b)(2) with respect to 1 or more gifts, the rates of tax
				under subsection (c) in effect at the decedent's death shall, in lieu of the
				rates of tax in effect at the time of such gifts, be used both to
				compute—
									(1)the tax imposed
				by chapter 12 with respect to such gifts, and
									(2)the credit
				allowed against such tax under section 2505, including in computing—
										(A)the applicable
				credit amount under section 2505(a)(1), and
										(B)the sum of the
				amounts allowed as a credit for all preceding periods under section
				2505(a)(2).
										For
				purposes of paragraph (2)(A), the applicable credit amount for any calendar
				year before 1998 is the amount which would be determined under section 2010(c)
				if the applicable exclusion amount were the dollar amount under section
				6018(a)(1) for such
				year..
						(2)Gift
			 taxSection 2505(a) (relating to unified credit against gift tax)
			 is amended by adding at the end the following new flush sentence:
						
							For
				purposes of applying paragraph (2) for any calendar year, the rates of tax in
				effect under section 2502(a)(2) for such calendar year shall, in lieu of the
				rates of tax in effect for preceding calendar periods, be used in determining
				the amounts allowable as a credit under this section for all preceding calendar
				periods..
					(e)Increase in
			 aggregate reduction in fair market value allowed under special use
			 valuationSection 2032A(a) (relating to value based on use under
			 which property qualifies) is amended—
					(1)by striking
			 $750,000 in paragraph (2) and inserting “$3,500,000,
					(2)by striking
			 1998 in paragraph (3) and inserting 2010,
					(3)by striking
			 $750,000 in paragraph (3) and inserting
			 $3,500,000, and
					(4)by striking
			 1997 in paragraph (3) and inserting 2009.
					(f)Effective
			 dateThe amendments made by this section shall apply to estates
			 of decedents dying, generation-skipping transfers, and gifts made, after
			 December 31, 2009.
				(g)Additional
			 modifications to estate tax
					(1)In
			 generalThe following provisions of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001, and the amendments made by such provisions,
			 are hereby repealed:
						(A)Subtitles A and E
			 of title V.
						(B)Subsection (d),
			 and so much of subsection (f)(3) as relates to subsection (d), of section
			 511.
						(C)Paragraph (2) of
			 subsection (b), and paragraph (2) of subsection (e), of section 521.
						The Internal
			 Revenue Code of 1986 shall be applied as if such provisions and amendments had
			 never been enacted.(2)Sunset not to
			 apply to title V of
			 egtrraSection 901 of the Economic Growth and Tax Relief
			 Reconciliation Act of 2001 shall not apply to title V of such Act.
					(3)Repeal of
			 deadwood
						(A)Sections 2011,
			 2057, and 2604 are hereby repealed.
						(B)The table of
			 sections for part II of subchapter A of chapter 11 is amended by striking the
			 item relating to section 2011.
						(C)The table of
			 sections for part IV of subchapter A of chapter 11 is amended by striking the
			 item relating to section 2057.
						(D)The table of
			 sections for subchapter A of chapter 13 is amended by striking the item
			 relating to section 2604.
						302.Unified credit
			 increased by unused unified credit of deceased spouse
				(a)In
			 generalSection 2010(c), as amended by section 301(b), is amended
			 by striking paragraph (2) and inserting the following new paragraphs:
					
						(2)Applicable
				exclusion amountFor purposes of this subsection, the applicable
				exclusion amount is the sum of—
							(A)the basic
				exclusion amount, and
							(B)in the case of a
				surviving spouse, the aggregate deceased spousal unused exclusion
				amount.
							(3)Basic exclusion
				amount
							(A)In
				generalFor purposes of this subsection, the basic exclusion
				amount is $3,500,000.
							(B)Inflation
				adjustmentIn the case of any decedent dying in a calendar year
				after 2010, the dollar amount in subparagraph (A) shall be increased by an
				amount equal to—
								(i)such dollar
				amount, multiplied by
								(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for such calendar
				year by substituting calendar year 2009 for calendar year
				1992 in subparagraph (B) thereof.
								If any amount as adjusted under
				the preceding sentence is not a multiple of $10,000, such amount shall be
				rounded to the nearest multiple of $10,000.(4)Aggregate
				deceased spousal unused exclusion amountFor purposes of this
				subsection, the term aggregate deceased spousal unused exclusion
				amount means the lesser of—
							(A)the basic
				exclusion amount, or
							(B)the sum of the
				deceased spousal unused exclusion amounts computed with respect to each
				deceased spouse of the surviving spouse.
							(5)Deceased spousal
				unused exclusion amountFor purposes of this subsection, the term
				deceased spousal unused exclusion amount means, with respect to
				the surviving spouse of any deceased spouse dying after December 31, 2009, the
				excess (if any) of—
							(A)the basic
				exclusion amount of the deceased spouse, over
							(B)the amount with
				respect to which the tentative tax is determined under section 2001(b)(1) on
				the estate of such deceased spouse.
							(6)Special
				rules
							(A)Election
				requiredA deceased spousal unused exclusion amount may not be
				taken into account by a surviving spouse under paragraph (5) unless the
				executor of the estate of the deceased spouse files an estate tax return on
				which such amount is computed and makes an election on such return that such
				amount may be so taken into account. Such election, once made, shall be
				irrevocable. No election may be made under this subparagraph if such return is
				filed after the time prescribed by law (including extensions) for filing such
				return.
							(B)Examination of
				prior returns after expiration of period of limitations with respect to
				deceased spousal unused exclusion amountNotwithstanding any
				period of limitation in section 6501, after the time has expired under section
				6501 within which a tax may be assessed under chapter 11 or 12 with respect to
				a deceased spousal unused exclusion amount, the Secretary may examine a return
				of the deceased spouse to make determinations with respect to such amount for
				purposes of carrying out this subsection.
							(7)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out this
				subsection.
						.
				(b)Conforming
			 amendments
					(1)Paragraph (1) of
			 section 2505(a), as amended by section 301(a), is amended to read as
			 follows:
						
							(1)the applicable
				credit amount in effect under section 2010(c) which would apply if the donor
				died as of the end of the calendar year, reduced
				by
							.
					(2)Section 2631(c) is
			 amended by striking the applicable exclusion amount and
			 inserting the basic exclusion amount.
					(3)Section 6018(a)(1)
			 is amended by striking applicable exclusion amount and inserting
			 basic exclusion amount.
					(c)Effective
			 DateThe amendments made by this section shall apply to estates
			 of decedents dying, generation-skipping transfers, and gifts made, after
			 December 31, 2009.
				
